Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 10, and 19, the claims “planning results from the planning algorithm fall within the requirement values a predefined percentage of the time.”  However, the inventor fails to describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  In this case, the current specification fails to sufficient identify how “the percentage of the time” is predefined as well as how “the planning results” falls within the “requirement values” with regard to the “predefined percentage of the time.”  In the specification, in the paragraph 0007, the language of claim, “planning results from the planning algorithm fall within the requirement values a predefined percentage of the time,” has been repeated without further supporting what is claimed.
The dependent of claims 1, 10, and 19 are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19, each requires “predefined routing parameters.”  However, the phrase “predefined routing parameters” renders the claims indefinite as it is unclear what are these parameters standing for.
The dependent of claims 1, 10, and 19 are rejected for the same reasons.
Examiner’s Comments Regarding the References cited in PTO-892
The U.S. patent application publication No. US 2018/0211541 A1 (Rakah reference) disclosed an automated ridesharing dispatch system that is configured to store historical data associated with past demand for ridesharing vehicles.  The system accesses the stored historical data to predict imminent demand of ridesharing requests.  The system is configured to assign, to ridesharing vehicles which transporting users, additional users for simultaneous transportation in the ridesharing vehicle; track assignments of each specific ridesharing vehicle to identify if none of the vehicle is transporting passengers and having no future assignments; directing a first ridesharing vehicle to a first holding zone based on its current location and a predicted imminent demand; and directing a second ridesharing vehicle to a second holding zone other than the first holding zone based on a location of the second vehicle and a predicted imminent demand.
However, Rakah is not teaching or even suggesting each and every feature required by the claims.   Rakah is not teaching or suggesting the features of “build a model utilizing the requirement values to constrain modeled routing parameters, the model simulating passenger pickup, transport and drop-off, using a predefined and adjustable number of vehicles, the simulating constrained by the constrained modeled routing parameters; execute the model to refine a planning algorithm until planning results from the planning algorithm fall within the requirement values a predefined percentage of the time; and use the planning algorithm to service requests from customers from customers of the vehicle-providing entity.”
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667